Citation Nr: 0637625	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  96-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for the veteran's degenerative arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa m. Schlecht, Counsel




INTRODUCTION

The veteran had active service from October 1973 to May 1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating 
decision of the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO, in 
pertinent part, granted service connection for degenerative 
arthritis of the cervical spine and assigned a 10 percent 
disability evaluation.  The veteran relocated to Arizona, and 
his claims files are now under the jurisdiction of the 
Phoenix, Arizona, RO.

The Board Remanded the claim in November 1997 and in December 
1998.  In March 2002, the RO increased the initial disability 
evaluation for the veteran's degenerative arthritis of the 
cervical spine to 20 percent.  In June 2003 and in June 2004, 
the Board again Remanded the claim.  

In May 1995, the veteran submitted claims for service 
connection for several disorders under provisions specific to 
Persian Gulf veterans.  At the time of the June 2004 Remand, 
the Board noted that the RO had not yet issued a rating 
decision addressing the Gulf War claims.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board noted that it did 
not have jurisdiction over the issues, but REFERRED the 
claims to the RO.  See Rowell v. Principi, 4 Vet. App. 9 
(1993).  The claims files before the Board do not include any 
evidence that the RO has yet acted on these claims.  The 
veteran's Persian Gulf illness claims are again REFERRED to 
the RO for action.


FINDING OF FACT

The veteran's service-connected cervical disability is 
productive of pain and episodic muscle spasms, but does not 
result in severe limitation of cervical spine motion or 
limitation to 15 degrees or less of flexion of the cervical 
spine or incapacitating episodes having a total duration of 
at least 4 weeks during any 12-month period, and no 
neurologic manifestations which would warrant separate 
evaluation have been identified, although the veteran does 
have pain and definite abnormalities on radiologic and 
magnetic resonance imaging (MRI).


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
in excess of 20 percent for degenerative arthritis of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103(A), 5107(b) (West 2002 & Supp.2005); 38 C.F.R. §§ 3.159, 
4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2006); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002 through September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5290, 5293 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an initial 
evaluation in excess of 20 percent for his cervical spine 
disability.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

As the veteran's claim for service connection for a cervical 
spine disorder was submitted in 1994, more than 6 years prior 
to the enactment of the VCAA, the veteran received no notice 
of the VCAA prior to the December 1994 rating decision which 
granted the claim for service connection and assigned an 
initial evaluation and an effective date for the granted 
service connection.  The United States Court of Veterans 
Appeals (Court) has stated that the statutory scheme of the 
VCAA contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice (VCAA notice) has served 
its purpose.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  

In this case, the veteran's claim was substantiated prior to 
enactment of the VCAA, although the veteran's disagreement 
with the assigned initial evaluation remains on appeal.  
Since the initial assignment of the disability evaluation for 
this disability in 1994, the veteran has received a statement 
of the case, several supplemental statements of the case, and 
has been informed of the VCAA through the discussion in Board 
Remands and in several VCAA notices, as well in the numerous 
communications, arguments, and presentations submitted by his 
representatives in the nearly six years since the enactment 
of the VCAA.  

In particular, VCAA notices issued in July 2003 and July 2004 
advised the veteran of each aspect of notice addressed by the 
Court in Pelegrini.  The RO informed the appellant of VA's 
duties to notify him about the evidence needed to 
substantiate the claim addressed in this decision, notified 
him of VA's duty to assist him to develop the claim, advised 
the veteran to tell VA about any additional evidence the 
veteran wanted VA to obtain, and advised the veteran to 
submit evidence on his own behalf, including such evidence as 
statements from individuals, and advised the veteran to 
submit evidence in his possession.  The RO advised the 
veteran of the evidence that VA would obtain and of the 
veteran's responsibility to identify any additional evidence 
he wanted VA to obtain.  

The Board finds that the July 2004 and July 2003 notices 
advised the veteran of each element of notice described in 
Pelegrini.  The claim was thereafter adjudicated in May 2006, 
so the notice provided meets the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Because the veteran's original claim for service connection 
has been granted, and an initial disability rating and 
effective date have been assigned, the statutory scheme for 
VCAA notice has served its purpose, and it is not prejudicial 
to the veteran for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004). 

In ant event, the Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because, as discussed above, his claim for service 
connection was substantiated.  To the extent that notice is 
required regarding the substantiation of the claim for an 
increased initial evaluation, the veteran has been afforded 
several VA examinations, and has been afforded opportunity to 
identify and submit evidence.  He has received numerous 
communications advising him to submit evidence as to the 
severity of his disability, and he has responded with 
communications which address the severity of that disability.  
Neither the veteran nor his representative has indicated that 
any notice deficiency exists in this case.  

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter and completion of 
adjudication of this claim at this time does not result in 
prejudice to the veteran.  Dingess, supra.

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  The 
content of the notices provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  

As for VA's duty to assist a veteran, VA and private medical 
records have been obtained.  As noted in the analysis of the 
evidence, below, there is little clinical evidence for the 
period from April 1996 through December 2000.  The veteran 
was specifically advised of this lack of evidence in the 
Board's June 2004 Remand, and the RO advised the veteran that 
he should identify or submit evidence for this period, but 
the veteran did not identify or submit additional evidence.  
There is, therefore, no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  The veteran has been 
examined multiple times by VA.  Based upon the above, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  A remand or further development of 
these claims would serve no useful purpose.  VA has satisfied 
its duties to inform and assist the veteran in this case.  
Also, VA's efforts have complied with the instructions 
contained in the June 2003 and June 2004 Remands from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Claim for initial evaluation in excess of 20 percent for 
cervical spine disability

Applicable law and regulations

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran's appeal for a higher initial evaluation 
for his degenerative arthritis of the cervical spine requires 
consideration of staged ratings.

Initially, when the veteran submitted this claim in June 
1994, cervical spine disability, if due to degenerative joint 
disease (arthritis), could be evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010, which allowed a 
maximum 10 percent evaluation for arthritis or traumatic 
arthritis of a joint group like the cervical spine.  Since 
the veteran's assigned evaluation is in excess of the 10 
percent evaluation available under DCs 5003 or 5010, no 
further discussion of those DCs is relevant to this decision.

Evaluation of the veteran's cervical spine disability could 
also be assigned based on limitation of motion of the 
cervical spine under DC 5290.  That diagnostic code provided 
a 10 percent evaluation for slight limitation of motion of 
the cervical spine, a 20 percent evaluation for moderate 
imitation of motion of the cervical spine, and a 30 percent 
evaluation for severe limitation of motion.  

The veteran's cervical spine disability could also be 
evaluated under DC 5293, used to evaluate intervertebral disc 
syndrome.  As in effect in 1994, DC 5293 provided a 20 
percent evaluation for moderate intervertebral disc syndrome 
with recurring attacks, a 40 percent evaluation for recurring 
attacks of severe intervertebral disc syndrome with 
intermittent relief, and a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, DC 5293.

The Board notes that, where an evaluation is based on 
criteria related to limitation of motion, VA is required to 
consider whether an increased evaluation may be assigned on 
the basis of functional loss due to pain and/or weakness, to 
the extent that any such symptoms are supported by adequate 
pathology.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  Functional loss may 
be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40.  Thus, pain on use is as important in rating a 
spinal disability as is limitation of motion, because 
functional loss caused by either factor should be compensated 
at the same rate.  Hence, under the regulations, any 
functional loss due to pain is to be rated at the same level 
as the functional loss where flexion is impeded.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991).

The first revision of regulations applicable to evaluation of 
the cervical spine disability at issue in this case was the 
revision of DC 5293, effective on September 23, 2002.  67 
Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  Under the revised 
criteria, intervertebral disc syndrome is evaluated either 
based upon the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  The regulation defines an "incapacitating episode" as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a).

The entire schedule for the evaluation of spine disabilities 
was revised, effective from September 26, 2003.  Under a new 
general rating formula, the diagnostic codes pertaining to 
spine disabilities were recodified and renumbered as DCs 5235 
to DC 5243.  The revised provisions of DC 5293 were recodfied 
at DC 5243.  DC 5243 continued use of the criteria for 
evaluation of intervertebral disc syndrome which had become 
effective in September 2002.  

The new diagnostic codes for evaluating spine disabilities 
are: DC 5235 (vertebral fracture or dislocation); DC 5236 
(sacroiliac injury and weakness); DC 5237 (lumbosacral or 
cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (intervertebral disc syndrome).

Any of the spine disabilities at DC 5235 to DC 5243 (unless 
DC 5243 is evaluated based on incapacitating episodes), with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, are evaluated 
using the same criteria.  A 30 percent evaluation is 
warranted where forward flexion of the cervical spine is 
limited to 15 degrees or less or where there is favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is defined as zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  38 C.F.R. § 4.71, Plate V.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees.

Facts and analysis

On VA examination conducted in July 1994, the veteran 
complained of stiffness and soreness in his neck when turning 
his head.  October 1994 VA outpatient treatment notes reflect 
that the veteran had decreased range of motion of the 
cervical spine on right rotation and on extension.  Motor 
strength was described as 5/5 and sensory examination 
disclosed no abnormality.  Since there was no diminution of 
motor strength, no neurological deficit was identified, and 
the veteran's cervical motion was limited only as to 
extension and right rotation, which clearly do not reflect 
more that moderate disability under either diagnostic code.  
This evidence does not support an evaluation in excess of 20 
percent, even with consideration of the veteran's complaints 
of pain under either DCs 5290 or DC 5293.

January 1995 outpatient treatment records reflect a 
determination that the veteran's neck was severely limited in 
flexion, extension, and rotation, but the examiner did not 
express those limitations in degrees.  VA examination in 
March 1995 disclosed flexion of the cervical spine to 22 
degrees, backward extension to 30 degrees, rotation to the 
right to 22 degrees and rotation to the left to 20 degrees.  
The examiner specified that there were no localized 
neurologic symptoms.  The limitation of motion described at 
the March 1995 VA examination warrants a 20 percent 
evaluation, for moderate limitation, but does not warrant a 
finding that the veteran's limitation of cervical motion was 
"severe," as to warrant a 30 percent evaluation.  Since the 
veteran reported that his limitation of range of motion was 
increasing in severity, the evidence establishes that the 
severity of limitation of range of motion would have been no 
greater on the prior examinations if the examiners had 
reported range of motion in degrees.  

July 1995 outpatient treatment notes disclosed that deep 
tendon reflexes were 2/5 in the upper extremities.  In August 
1995, the veteran complained to both VA and private providers 
that he had intermittent difficulty using his hands, 
especially with fine motor activities.  He also complained of 
a burning pain in his back if he bent his neck.  Magnetic 
resonance imaging (MRI) conducted in November 1995 disclosed 
degenerative findings with lateralizing disc and spur 
formation at C3-C4 on the left and minimal central and left 
pericentral disc protrusion at C5-C6.  

A private examination conducted in December 1995 by T.G. 
Mulpur, M.D., disclosed normal muscle strength without 
atrophy, fasciculations, or involuntary movements.  Deep 
tendon reflexes were 2+ bilaterally.  The examiner concluded 
that the veteran's neurologic examination was entirely within 
normal limits.  The examiner's conclusion that the veteran's 
neurologic examination of the cervical spine was normal 
establishes that the examiner concluded that the veteran's 
reported difficulties using his hands were not related to or 
a symptoms of the service-connected cervical spine 
disability.  There is no evidence of increased limitation of 
motion of the cervical spine which would warrant an increased 
evaluation under DC 5290.  Thus, the clinical evidence does 
not support a finding of severe limitation of range of 
motion, so as to warrant a 30 percent evaluation under DC 
5290, or a finings of severe intervertebral disc syndrome, so 
as to warrant a 40 percent evaluation under DC 5293.  

Follow-up examinations by this same private provider in 
February 1996 and April 1996 disclosed that the veteran 
required methocarbamol to control spasms of the neck muscles.  
When an attempt was made to reduce the veteran's usage of 
that medication, neck spasms returned.  This evidence 
establishes that the veteran's reports of flare-ups with more 
limited range of motion are credible.  

On VA examination conducted in April 1996, the veteran 
reported incapacitation twice weekly due to migraine 
headaches and early morning stiffness.  Steroids had been 
prescribed.  The veteran reported that the steroids improved 
his cognitive function and provided partial relief of neck 
discomfort.  This evidence is unfavorable to the veteran's 
claim for an increased evaluation for his cervical spine 
disability, because it reflects that the veteran's 
incapacitation was not due to the cervical disability, but, 
rather, was due to service-connected migraine headaches.

There is little clinical evidence for the period from April 
1996 through December 2000.  The veteran was specifically 
advised of this lack of evidence and he was requested to 
identify or submit evidence for this period, but he did not 
identify or submit additional evidence.  

On VA examination conducted in January 2001, the veteran's 
reflexes were 2+ and symmetric in the upper extremities.  
There was no tenderness to palpation and no muscle spasm.  
The veteran had normal grip in the hands.  The veteran 
declined range of motion testing of the neck because he had a 
migraine during the examination.  Another examiner who 
conducted an examination in January 2001 described the 
veteran's loss of range of motion of the neck as 
"substantial," but did describe that loss of range of motion 
in degrees.

On VA examination conducted in July 2003, there was slight 
tenderness to palpation in the midline of the neck but no 
other tenderness in the neck or shoulder.  There was no 
muscle spasm.  Deep tendon reflexes were 1-2/4 bilaterally.  
Grip strength was 5/5.  Flexion of the cervical spine was to 
65 degrees, extension to 55 degrees, right lateral rotation 
to 35 degrees, left lateral rotation to 55 degrees, 
sidebending to the right and left was to 35 degrees each way, 
and the veteran complained of pain at the terminal degrees of 
motion.  The examiner opined that the veteran would have 
increased limitation with repetitions of cervical spine 
motion, but was unable to quantify the expected decreased.  
The examiner concluded that the veteran's range of flexion 
and extension of the neck was normal, but that the veteran 
had 20 degrees of limitation of motion of right rotation and 
10 degrees of limitation of right and left side bending.  

This evidence is contrary to an evaluation in excess of 20 
percent, since no more than mild limitation of motion and 
mild neurologic symptoms are disclosed.  The radiologic 
evidence of hypertrophic spur formation with encroachment on 
the neural foramen from C3 to C6 supports the continued 
application of a 20 percent evaluation.  However, with the 
evidence of nearly normal range of motion, and in the absence 
of evidence of incapacitating episodes, the evidence is 
unfavorable to an evaluation in excess of 20 percent under 
any applicable diagnostic code.

The Board's June 2004 Remand advised the veteran that no 
private treatment records more recent than 1996 had been 
submitted, and advised the veteran that regulations governing 
evaluation of cervical spine disability were revised after 
the veteran's July 2003 VA examination.  On Remand, the 
veteran was specifically requested to identify records of 
private treatment since 1996 and to authorize release of any 
additional records from those private providers previously 
identified.  The veteran did not identify any additional 
providers, submit additional records, or authorized VA to 
obtain additional records from previously identified 
providers.

On VA examination conducted in June 2005, magnetic resonance 
imaging (MRI) of the cervical spine disclosed degenerative 
changes in C3-C4 with mild disc bulge, C3-C7, without cord 
compromise or compression, without nerve root compression, 
and without canal narrowing.  The veteran reported daily pain 
averaging a discomfort level of 4/10.  He reported that it 
hurt to turn his neck, and he had pain with coughing.  He 
refused to allow palpation of the neck to check for neck 
spasm, stating that it would be painful.  Deep tendon 
reflexes were 1/4.  Manual muscle strength testing was 5/5.  
Capillary circulation in the fingers and sensory light touch 
in the upper extremities was normal.  Range of motion of the 
cervical spine included flexion to 50 degrees, extension to 
50 degrees, right lateral rotation to 45 degrees, left 
lateral rotation to 50 degrees, right lateral flexion to 25 
degrees, and left lateral flexion to 35 degrees, with 
complaints of pain at the end of each range of motion.  There 
was no change in range of motion with repetitions.  There was 
no incoodination.  The examiner stated that he was unable to 
determine whether there was weakness or fatigueability as the 
veteran declined that aspect of the examination.  
Electromyogram (EMG) examination was entirely normal.

Evaluation of the veteran's cervical spine disability based 
on limitation of range of motion warrants a 10 percent 
evaluation under DC 5242, since he has arthritis of the 
cervical spine with pain on motion.  The veteran's cervical 
spine disability may also be evaluated on the basis of 
intervertebral disc syndrome, rather than limitation of range 
of motion, but evaluation under DC 5243 results in no more 
than a 20 percent evaluation since there is no medical 
evidence that the veteran currently has incapacitating 
episodes and he is working full-time as a systems engineer.  
He did not report that he had lost any time from work as a 
result of incapacitation due to cervical spine disability, 
and there is no employment evidence to support a finding of 
lost employment time.  The evidence is against an evaluation 
in excess of 20 percent on the basis of incapacitating 
episodes.  

The veteran's cervical spine disability does not warrant an 
evaluation in excess of 20 percent based on neurologic 
findings, since EMG of the upper extremities was normal and 
no neuralgia, neuritis, paralysis, partial or incomplete 
paralysis, or other objective neurologic impairment has been 
medically identified.  Thus, there is no additional 
neurologic disability to combine with orthopedic disability 
under 38 C.F.R. § 4.25.  

The veteran submitted his original initial claim for service 
connection for a cervical spine disorder in June 1994, and 
his claim for an increased initial evaluation proceeds from 
that original claim.  The veteran's appeal has been 
continuous for more than twelve years.  During that lengthy 
period of time, the veteran's symptoms have been subject to 
change and to exacerbation.  There may have been brief 
periods during which the veteran may have met the criteria 
for an evaluation in excess of 20 percent.  However, the 
evidence establishes that periods of exacerbation were, at 
least at times, related to other disabilities, such as the 
veteran's service-connected migraine headache disability.  
Moreover, the evidence establishes that conservative 
measures, including medications, have been effective to 
afford the veteran with both some pain relief and essentially 
normal range of motion.  Currently, as of the June 2005 VA 
examination, the veteran's cervical spine range of motion is 
essentially normal, although with pain, and his EMG is 
normal, although his deep tendon reflexes show some 
impairment.  These current findings warrant the current 20 
percent evaluation, but no higher evaluation.  The Board has 
considered whether the objective limitation of cervical 
motion, considered together with pain, might meet the 
criteria for an evaluation in excess of 20 percent at any 
time.  While periods of exacerbation are shown, the Board 
finds that there is no specific period during which the 
veteran has both increased pain and decreased range of motion 
of the cervical spine in the absence of any other disorder or 
disability so as to warrant a staged rating in excess of 20 
percent for that period.  See Fenderson.  

The evidence which is favorable to the claim is outweighed by 
the evidence against the claim, so the evidence is not in 
equipoise.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  The Board has considered whether 
referral for extraschedular consideration is in order under 
38 C.F.R. § 3.321(b).  However, as the veteran remains 
employed full-time, despite his cervical spine disability and 
his other service-connected disabilities, the evidence does 
not require referral for extraschedular consideration.  The 
claim for an initial evaluation in excess of 20 percent for 
cervical spine disability is denied. 


ORDER

The appeal for an initial evaluation in excess of 20 percent 
for degenerative arthritis of the cervical spine is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


